Title: From Thomas Jefferson to Albert Gallatin, 24 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Washington Apr. 24. 05.
                  
                  I have no information of the death of judge Bruin, altho I have letters & newspapers from Natchez to Mar. 24. in some of which it would certainly have been mentioned if true. I return you the instrument for Sacket harbour approved.   with respect to Claiborne’s accounts I think his situation so totally different from that of all other governors as to justify peculiar indulgences. the office of the Secretary of the territory is so completely the office of the Governor, that it requires no great latitude of construction to identify them, because there is not a single official act of his which may not properly emanate through the Secretary. even the dispatching an express is the business of the Secretary; & this particular charge is so important that it ought to be justified if any latitude of construction will admit it. his accounts stands thus.
                  
                     
                        
                           Expresses &c
                           700.
                           }
                           these 3. articles, which seem to belong to
                        
                        
                           Stationary &c
                           700.
                           the office amount to 2100. D. which
                        
                        
                           Translator of Fr. & Span.
                           
                              700.
                           
                           is 100. D. over the appropriation.
                        
                        
                           Private Secretary
                           800.
                           
                           not allowed by the law.
                        
                        
                           Indian Interpreter
                           350.
                           
                           this ought not to stand in his account as 
                        
                     
                  
                  
                  Governor but as Indian agent. it belongs to his account with the War department, where the pay of Interpreters is allowed if deemed reasonable, but I am volunteering in opinions which belong to the ordinary jurisdiction of the treasury: therefore I wish them to be recieved only as suggestions & as if they came from any other person. affectionate salutations.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. the papers from Tombigbee are on a subject new to me.
                     P.P.S. I omitted to observe on the article of repairs of the government house, that the US. have houses, lands & other property there, some leased on rent, some in their own possession & which they must keep in repair. the rents seem a proper fund for doing this so far as they will go. the only question is whether the repairs made by Claiborne were necessary for the preservation of the house, or it’s occupation. he cannot be chargeable with necessary repairs.
                  
               